                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )       No.: 1:19-cr-00011-004
                                                    )
CLAYTON LEE TATE,                                   )
                                                    )
               Defendant.                           )

               RESPONSE TO PRESENTENCE INVESTIGATION REPORT


       Clayton Lee Tate, the defendant herein, by counsel, has no objection to the Presentence

Investigation Report dated October 8, 2019, and prepared by Probation Officer Angela T. Sullivan.

       Dated this 15th date of October 2019.



                                               CLAYTON LEE TATE
                                               BY COUNSEL


BY:
/s/ Thomas R. Scott, Jr.___
Thomas R. Scott, Jr.
STREET LAW FIRM, LLP
P.O. Box 2100
Grundy, VA 24614
(276) 935-2128 – Telephone
(276) 935-4162 – Facsimile
VSB#: 16513
trs@streetlawfirm.com
                                CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the Defendant’s Response to Presentence

Investigation Report with the Clerk of the Court using the CM/ECF system, which will send

notification of such filings and send a copy of such filing to the Assistant United States Attorney

for the Western District of Virginia, or other prosecutor, who is responsible for the handling of

this case on this the 15th day of October, 2019.



                                              /s/ Thomas R. Scott, Jr.___
                                              COUNSEL FOR THE DEFENDANT
